DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed September 7, 2021, with respect to objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed September 7, 2021, with respect to rejection of claims 1-5 under 35 U.S.C. 112, second paragraph, have been fully considered and are persuasive.  The rejection of claims 1-5 under 35 U.S.C. 112, second paragraph, has been withdrawn. 
Applicant’s arguments, see amendment, filed September 7, 2021, with respect to the rejection of claims 1-5 under 35 U.S.C. 102/103 as being anticipated by or, in the alternative, obvious over Lee et al., "A Composite Discrete/Continuous Control of Robot Manipulators”, Carnegie Mellon University: The Robotics Institute, Pittsburg, PA, April 1991 (“Lee”) in view of Comer U.S. publication no. 2003/0018388A1 have been fully considered and are persuasive.  
In particular, Applicant argues that Lee or Lee in view of Comer fails to expressly disclose or teach the newly recited claim feature/scope of “a control module in communication with at least one sensor module housed separately from the control module” substantially as required by amended independent claim 1. Examiner agrees that this feature is not expressly shown by the prior art.  However, such feature is known in the prosthetic art by prior art to Martin U.S. publication no. 2006/0155385 A1 as applied herein below.
Applicant further argues that Lee does not use the claimed sensor type. However, this is taught by secondary prior art to Comer for the reasons shown in the previous and present office actions.
Applicant further argues that Lee does not disclose the claim limitation of “a control module configured to perform operations comprising… evaluating whether the prosthetic device may move in the commanded direction while maintaining a current angle of rotation of the prosthetic device” substantially as claimed.  In particular, Applicant argues that Lee “defines when the controller switches between different control structures of the VSS (Variable Structure System) so that the trajectory always moves towards the ‘sliding surface’” (see Lee abstract, page 1; and Applicant’s remarks page 11 of 13).  Applicant further argues that this teaching is contrary to the claimed invention because, allegedly, “Lee does not discuss or even appear to contemplate, that its robot manipulator may not be able to move in its commanded trajectory, i.e., toward the sliding surface” (Applicant’s remarks page 11 of 13).  Examiner disagrees with Applicant’s argument because (1.) Lee does expressly teach “that it’s robot manipulator may not be able to move in its commanded trajectory,” that is, optimize the movement to following the sliding surface, even if said movement is not directly in accordance with the instant direction of the commanded movement; and (2.) Lee teaches the invention in accordance with the claim scope
Therefore, the rejection previously applied 102/103 rejection has been withdrawn due to additional narrowing claim amendment.  However, upon further consideration, a new ground(s) of rejection is made in view of additional prior art to Martin U.S. publication no. 2006/0155385 A1. Martin teaches a control module may be selectively housed separately from a control module and in communication therewith as a design choice (e.g., see at least figure 12H and paragraph [0149], etc.; as well as teachings throughout disclosure for optional placement of control components- e.g., note paragraphs [0133], [0134], [0177], etc.).
All previously presented non-statutory double patenting rejections are withdrawn in view of filing and approval of three terminal disclaimers.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., "A Composite Discrete/Continuous Control of Robot Manipulators”, Carnegie Mellon University: The Robotics Institute, Pittsburg, PA, April 1991 (“Lee”) in view of Comer U.S. publication no. 2003/0018388A1.
Regarding claims 21-25, Lee discloses a robot manipulator including a ‘three-link robot subject’ fully capable of use as a prosthetic device comprising a plurality of actuators [e.g., for movement in at least three degrees of freedom] (e.g., see at least pages 1-2 and 14-21), each actuator of the plurality of actuators [inherently, at least due to being a mechanically connected/interconnected component] including actuator limits setting actuation range for the  commanding the plurality of actuators, the control module in communication with at least one sensor module (“sensor module” is unit that provides the disclosed “feedback component”) adapted to detect orientation changes of the at least one sensor module (i.e., the "feedback component" is based on "sampled values of the corresponding ‘desired trajectories’ ”- e.g., see at least pages 7-15), wherein the control module is configured to perform operations comprising: receiving at least one orientation signal indicative of commanded direction movement of the device from the sensor module (i.e., trajectory information of the feedback component); evaluating (e.g., access/calculate) whether the prosthetic device may move in the commanded direction while maintaining a current angle of rotation of the prosthetic device (based on equations/function for moving in direction of desired sliding surface the prosthetic device may/capable to move in the commanded direction while maintaining a current angle of rotation); commanding at least one actuator of the plurality of actuators to move the prosthetic device in the commanded direction; and adjusting the angle of rotation of the prosthetic device in accordance with joint limits of the plurality of actuators and adjusting the angle of rotation of the prosthetic device if the prosthetic device cannot move in the commanded direction based on the current angle of rotation [in other words, the control system receives real time trajectory information for multidimensional control of a three-link robot subject at which time the control system uses composite control algorithm for a Variable Structure System (VSS), which is a piecewise continuous function such that due to the piecewise continuity of the system, it behaves like different continuous systems at different regions in a accordance with a mathematical model of a physical system, in order to follow a Sliding Surface along boundary limits of the robotic linked limb structure] (e.g., see at least pages 1-2, 7-13 and 14-21), wherein the control module maintains the current angle of rotation of the prosthetic 
However, Lee fails to expressly state the terms “at least one sensor module adapted to detect orientation changes of the at least one sensor module [itself]" substantially as claimed.
In the same field of endeavor, namely robotic arm devices, Comer teaches feedback loop is achieved using a sensor module comprising a potentiometer physically mounted on the object for which the trajectory in space is to be obtained and feeding back the orientation changes of the at least one sensor module to a controller for control of a prosthetic device, wherein the potentiometer is a low cost-commercially available component that can be used as a basis for feedback loops when lifelike motion of an arm is desired (e.g., see at least paragraphs [0198] and [0243]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to try using a sensor module, such as is taught and/or suggested by Comer, in the invention of Lee for obtaining and feeding back orientation changes of the sensor module to the controller, as taught by Comer, in order to use a simple, low cost-commercially available component that can be used as a basis for feedback loops when lifelike motion of an arm is desired with predictable results and a reasonable expectation for success.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., "A Composite Discrete/Continuous Control of Robot Manipulators”, Carnegie Mellon University: The Robotics Institute, Pittsburg, PA, April 1991 (“Lee”) in view of Comer U.S. publication no. 2003/0018388A1 and further in view of Martin U.S. publication no. 2006/0155385 A1.
Regarding claims 1-5, Lee discloses a robot manipulator including a ‘three-link robot subject’ fully capable of use as a prosthetic device and having a plurality of actuators [e.g., for movement in at least three degrees of freedom] (e.g., see at least pages 1-2 and 14-21) and a control module for commanding the plurality of actuators, the control module in communication with at least one sensor module (“sensor module” is unit that provides the disclosed “feedback component”) adapted to detect orientation changes of the at least one sensor module (i.e., the "feedback component" is based on "sampled values of the corresponding desired trajectories”- e.g., see at least pages 7-15), the control module configured to perform operations comprising: receiving at least one orientation signal indicative of commanded direction movement of the device from the sensor module (i.e., trajectory information of the feedback component); evaluating (e.g., access/calculate) whether the prosthetic device may move in the commanded direction while maintaining a current angle of rotation of the prosthetic device (based on equations/function for moving in direction of desired sliding surface the prosthetic device may/capable to move in the commanded direction while maintaining a current angle of rotation); commanding at least one actuator of the plurality of actuators to move the prosthetic device in the commanded direction; and wherein each actuator of the plurality of actuators [inherently, at least due to being a mechanically connected/interconnected component] includes joint limits 
Lee fails to expressly state the terms “at least one sensor module adapted to detect orientation changes of the at least one sensor module [itself]" substantially as claimed.
In the same field of endeavor, namely robotic arm devices, Comer teaches feedback loop is achieved using a sensor module comprising a potentiometer physically mounted on the object for which the trajectory in space is to be obtained and feeding back the orientation changes of the at least one sensor module to a controller for control of a prosthetic device, wherein the potentiometer is a low cost-commercially available component that can be used as a basis for 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to try using a sensor module, such as is taught by Comer, in the invention of Lee for obtaining and feeding back orientation changes of the sensor module to the controller, as taught by Comer, in order to use a simple, low cost-commercially available component that can be used as a basis for feedback loops when lifelike motion of an arm is desired with predictable results and a reasonable expectation for success.
Lee in view of Comer, as applied above, is silent regarding the at least one sensor module housed separately from the control module substantially as claimed.
In the same field of endeavor, namely robotic hand device (e.g., see at least figure 12H of Martin), Martin teaches a control module may be selectively housed separately from a control module and in communication therewith as a design choice (e.g., see at least figure 12H and paragraph [0149], etc. --as well as teachings throughout disclosure for optional placement of control components- e.g., note paragraphs [0133], [0134], [0177], etc.). It would have been obvious to one of ordinary skill in the art at the time of the invention to try housing the controller separately from the sensor depending on selected type of microprocessor or independent processing system used for control and/or monitoring of the device with predictable results and a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774